DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Status of Action
Receipt of Remarks filed on 01/20/2021 is acknowledged.  Claims 1-6, 8-16, 19-20, 24-26 and 45 are pending in this application.  Claims 7, 17-18, 21-23, 27-44 have been cancelled in this application.

Response to Election/Restrictions
(1)	Applicant's election of group (I), with traverse, in the reply filed on 01/20/2021 is acknowledged.  The election encompassed claims 1-6, 8-16, 19-20 and 45 (see Remarks: page 4).
The traverse is based on the ground that the cited reference U.S. PG-Pub. No. 2007/0067882 A1 to Atanasoska et al. does not teach or suggest the ceramic substrate be a nanosphere (see Remarks: page 4).  The argument is not persuasive because Atanasoska teaches “particles” can be included within the polyelectrolyte-containing fluid to reinforce the extruded portions, wherein the suitable particles for said purposes can be nanospheres) (see: [0052-0053]).  Atanasoska further teaches that the nanoparticles may be ceramic nanoparticles, including nanospheres (see: [0054]), wherein the ceramic material can be, e.g. calcium phosphate ceramic (see: [0044-0045]).  As such, Atanasoska does teach the technical feature that defines a contribution which each of the inventions, considered as a whole, makes over the prior art.
(2)	Applicant’s also elected “polyacrylic acid sodium salt” as the polyelectrolyte species for examination without traverse.  The election of species encompassed claims 1-2, 4, 6, 8, 9-16, 20 and 45 (see Remarks: page 5).

Status of Claims
Accordingly, claims 1-2, 4, 6, 8-16, 20 and 45 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 3, 5, 19 and 24-26 directed to non-elected invention is withdrawn.

Priority
The present application is a 371 of PCT/US17/22198 filed on 03/13/2017, and the PCT/US17/22198 has a U.S. Provisional Application (No. 62/307,755) filed on 03/14/2016.
Claim Objection
Claim 4 is objected to because of the following informalities:
(1) the claim recites the polyelectrolytes species “poly(acrylic acid sodium salt), poly(methacrylic acid) salt, poly(styrenesulfonic acid) salts, …”, which is suggested that poly(acrylic acid) sodium salt” wherein the words “sodium salt” is placed outside the parenthesis such that the formality of each disclosed species is consistent.
(2)	Claim 4 recites the abbreviation “DNA” which s suggested that the full spelling “deoxyribonucleic acid” of the abbreviation be written when it is appeared the first time in the claim.
Appropriate correction is required.  


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites a limitation “wherein the nanoparticle is an organic polyanion”, which is indefinite.  The preceding claim 1 recites the nanoparticles comprises a combination of “two chemical compounds”: (1) a calcium phosphate nanosphere and (2) an organic polyelectrolyte”.  Whereas claim 13 recites “the nanoparticle of claim 1 is an organic polyanion, which appears to be “one chemical compound”.  As such, the scope 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-2, 4, 6, 8-9, 11-16, 20 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over KUHN, L. (U.S. PG-Pub. No. 2008/0241256 A1) in view of CAI et al. (CN 104860284A, its machine English translation by EPO is cited as set forth below).
Applicants Claim
Applicants claim a nanoparticle comprising a calcium phosphate nanosphere and an organic polyelectrolyte, i.e. an organic polyanion.
Applicants also claim a composition comprising a plurality of amorphous calcium phosphate nanospheres distributed within a polyelectrolyte matrix.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1-2 and 4, KUHN teaches a drug delivery system comprising a calcium phosphate nanoparticle conjugate with active agent, wherein the calcium phosphate nanoparticles are prepared with a dispersing agent to stabilize and disperse the nanoparticles in the precipitation, wherein the suitable dispersing agent can be, i.e. a polyelectrolyte, polyacrylic acid salts (e.g. sodium polyacrylate) (see: [0007-0008]; [0033-0034]; and page 10, reference claims 1, 4, 7 & 9). 
As such, the “calcium phosphate” reads on the similar “calcium phosphate” compound of claim 1, and the “sodium polyacrylate” reads on the “organic polyelectrolyte is an organic polyanion, which can be poly(acrylic acid) sodium salt” of claims 1, 2 and 4.
For claims 6 and 8, KUHN teaches that the prepared calcium phosphate nanoparticles have a mean particle diameter, e.g. about 10 nm (see: [0063]; and page 
For claim 9, KUHN teaches the calcium phosphate nanoparticle is amorphous calcium phosphate nanoparticle (see: page 10, reference claim 2).
For claim 11, KUHN teaches the calcium phosphate nanoparticle can be formulated into a formulation which also can comprise a liquid vehicle, e.g. water (see: page 3: [0046], line 1-5).
For claims 13 and 14, KUHN teaches that the calcium phosphate nanoparticle can be formulated into a “formulation” (see: page 3: [0045], line 1-3), which reads on the “composition” form as claimed.
KUHN also teaches that the calcium phosphate nanoparticles are prepared with at least one dispersing agent, e.g. polyacrylic acid salt (e.g. sodium polyacrylate), poly-L-lysine, or a combination thereof (see: [0033]).
As such, the dispersing agent “sodium polyacrylate” and “poly-L-lysine” taught by KUHN reads on the “organic polyanion” and “organic polycation” compounds as claimed, respectively, as evidenced by the instant specification which recites an example of anionic polymers can be “poly(acrylic acid) sodium salt” and an example of cationic polymers can be “poly-L-lysine” (see specification: filed on 09/13/201, page 9: [0064], line 3-4 and [0065], line 3 & 5).  As such, it would have been obvious that the formulation taught by KUHN can comprise more than one calcium phosphate nanoparticle molecule, i.e. a plurality of nanoparticle molecules, wherein some of them bind to the poly(acrylic acid) sodium salt (polyanion), and some of them bind to the poly-L-lysine (polycation) in the similar manner as claimed.
For claims 15 and 20, KUHN teaches that the calcium phosphate nanoparticle can be formulated into a “formulation” (see: page 3: [0045], line 1-3), which reads on the “composition” form as claimed.
KUHN teaches the calcium phosphate nanoparticle is amorphous calcium phosphate nanoparticle (see: page 10, reference claim 2).
KUHN also teaches that the calcium phosphate nanoparticles are prepared with at least one dispersing agent, e.g. polyacrylic acid salt (e.g. sodium polyacrylate), poly-L-lysine, or a combination thereof (see: [0033]).  As such, the calcium phosphate nanoparticles are distributed within the polyelectrolytes in the similar manner as claimed.
For claim 16, KUHN teaches that “lyophilization” technique can be used to dry the precipitate of calcium phosphate nanoparticles (see: 0065], for example).  As such, it would have been obvious that such technique can be used to lyophilize the composition in the similar as claimed.
For claims 12 and 45, KUHN teaches teaches “injectable” formulation that can be an injectable paste (e.g. [0068]; [0045]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
KUHN teaches a delivery system comprising the calcium phosphate nanoparticles, prepared with at least one dispersing agent, e.g. polyacrylic acid salt (e.g. sodium polyacrylate) to form the prepared calcium phosphate nanoparticles having a mean particle diameter, e.g. about 10 nm, as the present nanoparticle claimed.
Although KUHN teaches the calcium phosphate nanoparticles have a mean particle diameter, e.g. about 10 nm, which falls within the claimed nanosphere dimension, not explicitly indicate that the calcium phosphate nanoparticle has dimension as a nanosphere, as recited in the instant claims 1 and 15.  The deficiency is suggested by the reference CAI. 
CAI teaches an amorphous calcium phosphate nanospheres have particle size of less than 100 nm and a portion of which is below 40 nm.  CAI teaches that amorphous calcium phosphate nanosphere is desirable and can be used to bond repair materials to promote dentin biomimetic mineralization (see CAI’s English translation: Summary Invention section, line 1-4 & 8-10).
CAI also teaches that the advantages of the amorphous calcium phosphate nanospheres are that these nanospheres are small in size, have good dispersibility and good fluidity, and they are stable for a long period of time.  The nanospheres are also easy to produce and the cost is low, and the Ca/P ratio of the nanosphere is adjustable that is beneficial to biomedical biomimetic mineralization (see CAI’s English translation: Summary Invention section, line 1-2 & 10-12).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
KUHN teaches a delivery system comprising the calcium phosphate nanoparticles, prepared with at least one dispersing agent, e.g. polyacrylic acid salt (e.g. sodium polyacrylate) and forms the prepared calcium phosphate nanoparticles having a mean particle diameter, e.g. about 10 nm, and CAI provides the benefits and desirable properties that can be obtained from the amorphous calcium phosphate nanosphere.
As such, it would have been obvious for one of ordinary skill in the art at the time the instant invention was made to utilize CAI’s calcium phosphate nanospheres in 
Therefore, from the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2)	Claims 1-2, 4, 6, 8-16, 20 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over KUHN, L. (U.S. PG-Pub. No. 2008/0241256 A1) in view of CAI et al. (CN 104860284A, its machine English translation by EPO is cited) as applied to claims 1-2, 4, 6, 8-9, 11, 13-16 and 20, and further in view of LI et al. (U.S. PG-Pub. No. 2005/0089579 A1).

Applicants Claim
Applicants claim a nanoparticle, and a composition, comprising a calcium phosphate nanosphere and an organic polyelectrolyte, i.e. an organic polyanion (i.e. polyacrylic acid sodium salt); wherein the calcium phosphate nanosphere is present between 25-75 % by weight and the organic polyelectrolyte is present between 15-65 % by weight of the nanoparticle; or the nanoparticle or composition is an injectable paste.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	The teachings of KUHN and CAI have discussed supra.  In addition, KUHN also teaches that the calcium phosphate nanoparticle-active agent conjugates can be formulated into various injectable formulations (see: [0045-0046]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
KUHN and CAI combined suggests a drug delivery system, which utilizes calcium phosphate nanospheres, bind with one or more dispersing agent, e.g. sodium polyacrylate and/or poly(L-lysine), for conjugation with active agent.  KUHN also teaches the drug delivery system can be formulated into various injectable formulation for drug release.  However, KUHN does not teach the specific formulation (of calcium phosphate nanosphere and the organic polyelectrolyte) in an injectable formulation that is in a paste form as recited in claims 12 and 45, and KUHN also does not teach the amounts of the calcium phosphate and polyelectrolyte as recited in claim 10.  The deficiencies are suggested by the reference LI et al.
LI teaches a composition for injectable delivery of osteogenic proteins, which may take the form of a rod-shaped or a paste, comprising a calcium phosphate material, i.e. amorphous apatitic calcium phosphate (see: [0007], line 5).  As such, the “injectable paste” form taught by LI provides the suggestion that reads on the instant claims 12 and 45.

LI teaches that the calcium phosphate material can be used in an amount ranging from about 40 % to about 60 % by weight, if the rod-shaped of the composition is used; or in an amount ranging from about 45 % to about 55 % by weight, if the paste of the composition is used (see: [0009]).
LI also teaches the composition also comprises an additive, i.e. polysaccharides, synthetic polymers, surfactants, preferably carboxymethyl cellulose, dextran sulfate, or combinations thereof, wherein said additives can be used in an amount ranging from about 20 % to about 40 % by weight, if the rod-shaped of the composition is used; or in an amount ranging from about 10 % to about 20 % by weight, if the paste of the composition is used (see: [0011]).
As such, the amounts of the “amorphous calcium phosphate” and the “additives” (e.g. carboxymethyl cellulose, dextran sulfate), as taught by LI set forth above, read on the amounts of calcium phosphate and organic polyelectrolyte recited in instant claim 12.
LI also suggests that depends on the administration routes and particular dosage regimens, which will be determined by the clinical indication being addressed and patient variables (e.g. weight, age, sex) and clinical presentation (e.g. extent of injury, site of injury, etc.) (see: [0065]).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to formulate the injectable formulation, as suggested by the combined teaching of KUHN and CAI, into a paste form because LI teaches the advantages of utilizing an injectable paste form for delivery active agents (i.e. osteogenic proteins) and a calcium phosphate material to patients is that the paste form is suitable for local intraosseous delivery and may therefore be injected directly into an osteoporotic or osteopenic site whereupon the paste hardens to a solid form and effectively induces the formation and/or maintenance of bone.
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to add suitable amount of each ingredient present in the formulation, i.e. a suitable amount of calcium phosphate material and a suitable amount of additives as taught by LI set forth above, to a desirable level for the treatment of patients, and such amount depends on the administration routes and particular dosage regimens, which will be determined by the clinical indication being addressed and patient variables, e.g. weight, age, sex, and clinical presentation, e.g. extent of injury, site of injury, for examples, as taught by LI.
Therefore, from the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616